IN THE SUPREME COURT OF THE STATE OF NEVADA

                   IKEMEFULA CHARLES IBEABUCHI.                            No. 62801
                   Appellant,
                   vs.
                   BOXING MANAGEMENT, INC.; AND
                                                                                   FILED
                   CEDRIC KLISHNER PROMOTIONS,                                      JAN 21 2016
                   LTD.,
                   Respondents.

                                        ORDER DISMISSING APPEAL

                               This is a pro se appeal from a purported order of the district
                   court "to enlarge for service, (NRCP 4) "Scrimmer Factor." Eighth Judicial
                   District Court, Clark County; Carolyn Ellsworth, judge.
                               Our review of this appeal reveals a jurisdictional defect. No
                   such order appears on the district court's docket. Moreover, no statute or
                   court rule authorizes an appeal from such an order.        See NRAP 3A(b)
                   (listing orders and judgments from which an appeal may be taken); see
                   also Taylor Constr. Co. v. Hilton Hotels Corp., 100 Nev. 207, 209, 678 P.2d
                   1152, 1153 (1984). We therefore lack jurisdiction to consider this appeal.
                   and we
                               ORDER this appeal DISMISSED.'


                                                         1(4=3
                                           Douglas


                                                  J.
                   Cherry                                        Gibbons

                                            —
                         'In light of this disposition, the motion to clarify filed A/larch 22 ;
                   2013, and request for judgment filed July 22. 2044, are denied as moot.
SUPREME COURT
        OF
     NEVADA


(0) 1947A    )e.
                cc: Hon. Carolyn Ellsworth, District Judge
                     Ikemefula Charles Ibeabuchi
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                  2